DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
 
4.	Claims 1-6, 8-13 and 15-20  are  rejected under 35 U.S.C. 103 as being unpatentable over Tabb (USP 2015/0104070) in view of Koutaki et al. (“Extraction of Parking Lot Structure From Aerial Image in Urban Areas”, International Journal of Innovative Computing, Information and Control Volume 12, Number2, April 2016).
As Per Claim  1, Tabb teaches, a method for determining a  parking, wherein the method is implemented by a processor including memory and computer program code, the method (Abstract) comprising: receiving an aerial image of a geographic region; ([0009], [0010], [0032-0033]); applying an object detection algorithm to the received aerial image to identify vehicle objects within the aerial image;([0034] [0063]); identifying one or more clusters of vehicle objects within the aerial image; [0006], [0035], abstract, [0010]); and identifying on-street parking  ([0039]) for a road segment in response to a cluster line of the cluster lines for the one or more clusters of vehicle objects satisfying predetermined criteria with respect to the road segment.  ([0042-0062], Figs. 5-10).
However, Tabb does not explicitly teach, determining a  presence of on-street parking. However, Tabb teaches, using  “Remotely-sensed imagery processing system 
However  Tabb does not  explicitly teach, generating cluster lines for the one or more clusters of vehicle objects;  map matching the cluster lines for the one or more clusters of vehicle objects to a map of the geographic region. 
In a related field of art, Koutaki  et al. ( Koutaki) teaches, Extraction of Parking Lot Structure From Aerial Image in Urban Areas , wherein  generating cluster lines for the one or more clusters of vehicle objects; map matching the cluster lines for the one or more clusters of vehicle objects to a map of the geographic region;  (via page 374,  second para to page  382 last para, Figs. 4-14),
It would have been obvious to one of ordinary skill in the art, having the teachings of Tabb and Koutaki  before him before the effective filing date of the claimed invention  to modify the systems of Tabb, to include the  teachings ( Digital surface model (DSM) and Haar-like detector and AdaBoost) of  Koutaki  and configure with the system of Tabb  in order to detect vehicle using Haar-like detector and AdaBoost. Motivation to combine the two teachings is, to achieve map matching.   

As per Claim 2, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki teaches, wherein the predetermined criteria with respect to the road segment comprises a predefined alignment tolerance between the (Koutaki :  via page 374,  second para to page  382 last para, Figs. 4-14).

As per Claim 3, Tabb as modified by Koutaki   teaches the limitation of Claim 2. However, Tabb  in view of Koutaki teaches, wherein the predetermined criteria with respect to the road segment further comprises a predefined distance from the road segment. (Tabb : Fig.8), Koutaki : Fig.13b).  

As per Claim 4, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki teaches, wherein identifying one or more clusters of vehicle objects within the aerial image comprises: identifying a group of vehicle objects as a cluster in response to the vehicle objects of the group being within a predefined distance of at least one other vehicle object of the group and the vehicle objects of the group having a long dimension of their respective bounding boxes within a predetermined degree of alignment with one another. (Tabb : [0043-0049], Fig.6)

 	As per Claim 5, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki teaches, wherein identifying on-street parking for a road segment is further in response to probe data points along the road segment identifying the on-street parking.  [Tabb : [0039]).

As per Claim 6, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki teaches, wherein receiving an aerial image of a  (Koutaki : Fig.12 b , Final result) 

Claim 8  is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 2.
Claim 10 is being rejected using the same rationale as claim 3.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 12 is being rejected using the same rationale as claim 5.
Claim 13 is being rejected using the same rationale as claim 6.
Claim 15 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 2.
Claim 17 is being rejected using the same rationale as claim 3.
Claim 18 is being rejected using the same rationale as claim 4.
Claim 19 is being rejected using the same rationale as claim 5. 
Claim 20 is being rejected using the same rationale as claim 6.
 
5.	Claims 7 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Tabb (USP 2015/0104070) in view of Koutaki et al. (“Extraction of Parking Lot Structure From Aerial Image in Urban Areas”, International Journal of Innovative Computing, Information and Control Volume 12, Number2, April 2016)  in view of Dorum et al. ( USP 2016/0239983 A1).

As per Claim 7, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki  does not explicitly teach, wherein in response to identifying on-street parking for a road segment, the method further comprises: providing route guidance to the on-street parking for the road segment proximate a destination of the route guidance.  
In a related field of Art, Dorum et al. (Dorum) teaches, method and apparatus for generating map geometry based on a received image and prob data, wherein, 
 in response to identifying on-street parking for a road segment, the method further comprises: providing route guidance to the on-street parking for the road segment proximate a destination of the route guidance.([0033], [0034]).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Tabb and Koutaki  and Dorum before him  before the effective filing date of the claimed invention  to modify the systems of Tabb, to include the map generation apparatus teachings  (apparatus) of  Dorum and configure with the system of Tabb  in order to obtain navigation device, and compile geographic data  to organize or configure the data for performing navigation-related functions or services, such as route calculation  route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device.  Motivation to combine the two teachings is, to achieve/facilitate  navigation direction.   

Claim 14 is being rejected using the same rationale as claim 7.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663